FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 9, 2021

                                        No. 04-21-00219-CV

                               Emily YOUNG and Albert Morrison,
                                         Appellants

                                                  v.

       Eldon ROALSON, Roalson Interests, Inc.; Douglas Miller II; and Jim Guy Egbert,
                                      Appellees

                  From the 454th Judicial District Court, Medina County, Texas
                                Trial Court No. 17-09-24412-CV
                         Honorable Daniel J. Kindred, Judge Presiding


                                           ORDER
        The clerk’s record was originally due July 19, 2021 but was not filed. On July 19, 2021,
the district clerk filed a notification of late record, stating the clerk’s record was not filed because
appellants had failed to pay or make arrangements to pay the clerk’s fee for preparing the record
and were not entitled to appeal without paying the fee. On July 20, 2021, we ordered appellants
to provide written proof by July 30, 2021 that either: (1) they had paid or made arrangements to
pay the clerk’s fee; or (2) they are entitled to appeal without paying the clerk’s fee. We cautioned
appellants that if they did not respond within the time provided, we would dismiss this appeal for
want of prosecution. TEX. R. APP. P. 37.3(b).

        Appellants did not respond to our order within the time provided. On August 5, 2021,
appellants sent this court a courtesy copy of an August 5, 2021 letter to the district clerk
requesting a page count and payment instructions for the preparation of the clerk’s record. On
August 6, 2021, appellants filed a “Request for Additional Time” stating they had not paid the
clerk’s fee because the parties had been engaged in settlement negotiations. Appellants’ request
explained that their counsel had spoken to the district clerk’s office and stated that “payment will
be made immediately” upon their receipt of the district clerk’s response to their request for a
page count. Appellants requested “until August 13, 2021 or a different date that this Court deems
appropriate” to pay the district clerk’s fee.

        After consideration, we GRANT appellants’ request and ORDER them to provide
written proof by August 13, 2021 that either: (1) they have paid or made arrangements to pay the
clerk’s fee; or (2) they are entitled to appeal without paying the clerk’s fee. No further
extensions of this deadline will be granted. We again caution appellants that if they do not
                                                                                        FILE COPY

respond within the time provided, we will dismiss this appeal for want of prosecution. See id.; Id.
R. 42.3(b), (c).


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court